Citation Nr: 1440776	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes mellitus).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1990 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

The Veteran's diabetes mellitus did not have onset during active service, was not caused by an event, injury, or disease in active service and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in July 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  In October 2010, VA provided a medical examination and obtained a medical opinion as to whether the Veteran's diabetes mellitus had onset during or was caused by active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's diabetes mellitus and she provided an analysis to support her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).   

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  


II.  Merits of Claim

The Veteran contends that service connection is warranted for diabetes mellitus on the basis that his diabetes mellitus was incurred in-service.  Specifically, in his October 2012 VA Form 9, the Veteran indicates he experienced symptoms of diabetes mellitus, including chills, headaches and dizziness and had high glucose levels documented in 1991 while in-service but was not diagnosed with diabetes mellitus until after service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection will be presumed if a veteran has a current disability resulting from certain chronic diseases, including diabetes mellitus, if such disease manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

The Veteran underwent a VA examination in October 2010 which found a diagnosis of diabetes mellitus, type II with daily treatment of both insulin and oral medication.  The examiner also noted onset of the disease as between 1995 and 1996.  This present diagnosis satisfies the first element of a service connection claim.

Regarding the in-service element of a service connection claim, the service treatment records are silent as to any diagnosis or treatment of diabetes mellitus.  On the January 1992 examination for the purpose of a Medical Evaluation Board (MEB), which considered any condition that the Veteran may have had a history of, the examiner reported the "examinee denies personal or family history of diabetes or psychosis".  The report is particularly probative of a finding that medical professionals had no reason to believe, near his separation from active service, that the Veteran had diabetes.  Additionally, there is no indication in the record that the Veteran reported symptoms of diabetes on the separation examination or the January 1992 MEB examination.

The Veteran's in-service treatment records do document an elevated blood glucose value during a hospitalization in July 1991.  Relating to the July 1991 elevated blood glucose value, the Veteran recounted, in the October 2010 VA examination as well as the January 2012 appeal to the Board of Veterans Appeals, that when he was in Kuwait in 1991 he had developed an episode of chills, tremors, high body temperature and sweats.  He stated he was diagnosed with heat stroke at the time.  According to his appeal to the Board, the Veteran believes that event to be connected with his later diagnosis of diabetes mellitus.  Of some significance, he was hospitalized based on his reported symptoms and seen by medical professionals but there is no suggestion from the record that the medical professionals even suspected that the Veteran may have diabetes.  Rather, he was diagnosed with heat stroke.  Based on this evidence, the symptoms that the Veteran seeks to attribute to his later diagnosed diabetes are not limited to diabetes, and in fact, were medically attributed to another condition.

The October 2010 VA examiner reviewed the claims file, including the documentation of the July 1991 elevated blood glucose value and the Veteran's report of symptoms experienced in 1991, and found that the Veteran's diabetes mellitus is less likely than not caused by or a result of the 1991 isolated abnormal glucose value which was during military service.  In support of this finding, the examiner stated:  

The diagnosis of diabetes mellitus type II cannot be based in an isolated blood glucose value without evidence of sustained glycemia afterwards.  The blood glucose values should be obtained in a complete fasting status.  Laboratories obtained during hospital admissions or ER [emergency room] visits are usually not adequate for confirmation of diabetes.

The examiner's opinion is adequate and probative.  It provides an opinion regarding whether the Veteran's diabetes mellitus is related to service and a rationale for that opinion.  The Board finds that the examiner's opinion is more probative and persuasive than the Veteran's recollections of diabetic symptoms manifesting during service because of the medical training of the examiner.

Under certain circumstances, lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the examiner has indicated that not even isolated findings of elevated glucose are sufficient to diagnose diabetes but rather there has to be special testing performed at a fasting state.  If tests performed in response to visits to the emergency room are not sufficient to establish a diagnosis and specialized testing is required with a sustained glycemia after isolated glucose values, then the Veteran's report of how he felt during service and the isolated value in 1991 is not a sufficient basis for diagnosing diabetes.  Given this evidence and the Veteran's attempt to diagnose diabetes based on the isolated glucose values and how he felt during service, the Board concludes that a layperson is not competent to diagnose diabetes.  Rather, whether or not someone has diabetes is a complex question involving specialized laboratory testing and the Veteran is not competent to render such a diagnosis or determine if his symptoms constituted onset of diabetes.  

While the Veteran is competent to report his symptoms and elevated glucose, the Board finds that the examiner considered this lay evidence in rendering the opinion regarding the onset of his diabetes and whether it was related to his active service. Therefore, the Board finds the examiner's opinions and the medical evidence more persuasive because of the medical training of the examiner and the only competent evidence as to diagnosis and nexus.  

The Board notes evidence in the claims file dated November 1993 indicating the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for degenerative disc disease.  No additional records from SSA are included in the record.  However, based on the evidence of record, the Board finds that obtaining SSA records pertaining to degenerative disc disease would not provide a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.  Therefore, VA has no duty to assist in obtaining the records.  See Golz v. Shiseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the Board finds that the Veteran's diabetes mellitus did not manifest during service or within one year of separation from active service, the presumptive provisions for service connection are not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2012).  

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's diabetes mellitus had onset during active service, manifested within one year of separation from active service, or was caused by any event, injury, or disease during active service.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	ORDER	

Service connection for diabetes mellitus is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


